DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 4 May 2022, the claims were amended. Based on these amendments, the claim objections set forth in the previous office action have been withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-13 directed to inventions non-elected without traverse. Accordingly, claims 7-13 have been cancelled. See below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows:

7-13.	(canceled)

*********
Claims 7-13 have been canceled because they are directed to non-elected inventions, the election was made without traverse, and the claims are not eligible for rejoinder since they do not depend from or otherwise require all the limitations of an allowable claim. See MPEP 821.04.

Allowable Subject Matter
Claims 1 and 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is directed to a method for producing a unidirectionally-aligned discontinuous fiber-reinforced composite. The method comprises 1) applying air to short-fibers such that the short-fibers are inserted into a plurality of channels and 2) aligning the short-fibers discharged from the plurality of channels unidirectionally on a polymer base disposed below the plurality of channels. Each of the plurality of channels has an outlet area smaller than an inlet area. In addition, each of the plurality of channels includes a hollow having an inclined face extending from the inlet to the outlet.
The combination of U.S. Patent No. 5,580,512 (“Koon”) and U.S. Patent No. 4,568,008 (“Hasselqvist”) set forth in the office action dated 27 October 2021 represents the closest prior art. However, this combination fails to disclose applying air to short-fibers such that the short-fibers are inserted into a plurality of channels. In Koon, the discontinuous fibers 22 fall by force of an electric field. See lines 29-43 in column 4. No air is applied to cause the discontinuous fibers 22 to enter the alignment apertures 36, as required by claim 1. The remaining prior art fails to disclose or suggest each and every limitation of claim 1.
Claims 3-5 are allowed based on their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726